Citation Nr: 0734504	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-26 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher then the current 
10 percent rating for the service-connected osteoarthritis of 
the left hip.  

2.  Entitlement to an initial compensable rating for the 
service-connected hypertension.  

3.  Entitlement to an initial compensable rating for the 
service-connected chronic sinusitis.  


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active service from August 1977 to February 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
RO.  

The veteran, who currently is shown to reside on Okinawa, was 
scheduled for a hearing at the RO, but failed to appear.  The 
veteran has not requested a rescheduled hearing, and the 
Board will accordingly proceed with appellate review.  38 
C.F.R. § 20.704(d).  

As the claims on appeal involve a request for higher initial 
rating following the grant of service connection, the Board 
has characterized those issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran has presented assertions claiming service 
connection for a right thigh condition, migraine headaches 
and a right shoulder disorder.  These matters are referred to 
the RO for all indicated action.  

The issues of increased ratings for the service-connected 
chronic sinusitis and osteoarthritis of the left hip are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.  


FINDING OF FACT

The service-connected hypertension is shown to have been 
productive of a disability picture that more nearly 
approximates that of a history of elevated diastolic blood 
pressure of predominately 100 or more with the use of 
continuous medication for control.  


CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 10 
percent for the service-connected hypertension are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A , 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic Code 7101 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the claim for an increased rating for the 
service-connected hypertension in light of the duties imposed 
by VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

To the extent that the action taken hereinbelow is favorable 
to the veteran and is fully responsive to his assertions, 
further discussion of VCAA is not required.  


II  Analysis

The veteran asserts that a 10 percent rating should be 
assigned for the service-connected hypertension because he 
has required increased medication to treat the condition.  

The Board has carefully reviewed the veteran's service 
medical records and the clinical records for the period after 
his retirement from the United States Marine Corps in 
February 2000.  The latter are found to involve medical 
attention at the United States Naval Hospital on Okinawa.  

The service medical records, on review, show that the veteran 
exhibited elevated blood pressure manifestations that more 
nearly approximated a disability picture consistent with 
diastolic readings of mainly 100 or more before leaving 
active service in 1999 and early 2000.  

The post service medical records show that the veteran has 
required apparently increasing levels of medication to 
maintain control.  However, there is no current showing of 
systolic readings higher than 200 or diastolic readings of 
110 or more.  

Given these findings, the Board finds that an increased 
rating of 10 percent, but not higher for the service-
connected hypertension is warranted.  


ORDER

An initial, increased rating of 10 percent for the service-
connected hypertension is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


REMAND

The February 2003 rating decision granted the veteran service 
connection and assigned a noncompensable rating for chronic 
sinusitis and a 10 percent rating for osteoarthritis of the 
left hip.  

In August 2004 the RO arranged for the veteran to undergo a 
medical examination for VA in order to ascertain the current 
severity of the service-connected disabilities.  

The examination performed in January 2005 did not provide the 
necessary information to rate the service-connected chronic 
sinusitis and osteoarthritis of the left hip.  The Board 
notes that a medical evaluation that is merely a recitation 
of veteran's self-reported and unsubstantiated history has no 
probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); Swann v. Brown, 5 Vet. App. 229 (1993).  

The RO should arrange for the veteran to undergo another 
examination by a physician in order to obtain pertinent 
information referable to the current severity of the service-
connected chronic sinusitis and osteoarthritis of the left 
hip.  

To ensure that all due process requirements are met, in 
addition to affording the veteran another medical 
examination, the RO should also give the veteran opportunity 
to present any additional information and/or evidence 
pertinent to the claim on appeal that is not already of 
record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also ensure that its notice to the veteran 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  The actions identified herein are consistent 
with the duties imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
hereinabove, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, these remaining issues are hereby REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records for his service-connected 
disabilities.  The veteran also should be 
informed that he may submit evidence to 
support his claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe the further action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the veteran's service-
connected chronic sinusitis and 
osteoarthritis of the left hip.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical observations 
and findings should be reported in 
detail.  

The examiner(s) should prepare a report 
of examination that details the current 
severity of the service-connected 
chronic sinusitis and osteoarthritis of 
the left hip.  All appropriate tests 
should be conducted, and should be 
included in the examiner's report.  
4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
his service-connected claims.  If any 
benefit sought on appeal is not granted, 
the RO should furnish to the veteran an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


